MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                        FILED
regarded as precedent or cited before any                               Feb 04 2020, 9:14 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Tara L. Cragen                                           Curtis T. Hill, Jr.
The Nice Law Firm, LLP                                   Attorney General of Indiana
Indianapolis, Indiana
                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Paul J. Kinnaman,                                        February 4, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1035
        v.                                               Appeal from the Johnson Superior
                                                         Court
State of Indiana,                                        The Honorable Lance D. Hamner,
Appellee-Plaintiff,                                      Judge
                                                         Trial Court Cause No.
                                                         41D03-1607-F1-6



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020                 Page 1 of 13
                               Case Summary and Issues
[1]   Following a jury trial in Johnson County, Paul Kinnaman was convicted of

      attempted murder, a Level 1 felony; pointing a firearm and resisting law

      enforcement, both Level 6 felonies; unlawful possession of a firearm by a

      serious violent felon, a Level 4 felony; and was found to be an habitual

      offender. The trial court sentenced Kinnaman to forty-seven and one-half years

      in the Indiana Department of Correction (“DOC”) for his crimes, enhanced by

      fifteen years based on Kinnaman’s habitual offender status, for a total sentence

      of sixty-two and one-half years. Kinnaman appeals, raising two issues for our

      review, which we restate as: 1) whether the trial court erred in denying his

      Criminal Rule 4(B) petition for discharge, and 2) whether venue was proper in

      Johnson County. Concluding the trial court did not err in denying Kinnaman’s

      petition for discharge and venue was proper in Johnson County, we affirm.



                            Facts and Procedural History
[2]   On June 27, 2016, Officer Adam Bandy of the Greenwood Police Department

      was conducting a traffic stop when he noticed Kinnaman driving by him

      without a seatbelt on. Kinnaman pulled into a cul-de-sac behind Officer Bandy

      and after Officer Bandy completed his traffic stop, he waited for Kinnaman to

      pull out of the cul-de-sac. Approximately five minutes later, Kinnaman drove

      off and Officer Bandy followed behind him for a period of time, observing

      Kinnaman commit several traffic infractions. Officer Bandy then attempted to

      initiate a traffic stop on Kinnaman on State Road 135 at Michelle Lane in

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020   Page 2 of 13
      Johnson County, Indiana. However, Kinnaman fled Officer Bandy and drove

      through a red light. Moments later, Officer Bandy’s pursuit of Kinnaman ended

      in “a bad crash” on Shelby Street and Stop 11 Road in Marion County,

      Indiana. Transcript, Volume 2 at 209. When Officer Bandy arrived at the

      accident, he saw Kinnaman trying to escape through the driver’s side window

      of his car. Officer Bandy used his vehicle to pin the driver’s side door of

      Kinnaman’s vehicle to try to prevent him from escaping. Kinnaman then

      escaped his vehicle through the passenger’s side door and began running. While

      Kinnaman was running away, Officer Bandy observed Kinnaman reach in his

      waistband and pull out a firearm. Kinnaman then pointed the firearm towards

      Officer Bandy and pulled the trigger. Although Kinnaman tried to shoot Officer

      Bandy, the firearm did not fire any bullets because the trigger on Kinnaman’s

      gun was dysfunctional and prevented it from being fired. See Tr., Vol. 3 at 100.

      Officer Bandy fired his service weapon striking Kinnaman in his waistline.

      Kinnaman was escorted to the hospital thereafter.


[3]   On July 1, 2016, the Johnson County Prosecutor’s Office charged Kinnaman

      with attempted murder, a Level 1 felony; unlawful possession of a firearm by a

      serious violent felon, a Level 4 felony; resisting law enforcement and pointing a

      firearm,1 both Level 6 felonies; and alleged Kinnaman was an habitual offender.

      After the charges were filed, the following occurred:




      1
          The pointing a firearm charge was added later.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020   Page 3 of 13
        • July 1, 2016 – The trial court issued a warrant for Kinnaman’s
          arrest.


        • July 12, 2016 – The arrest warrant was served on Kinnaman.


        • July 20, 2016 – A video conference was scheduled for
          Kinnaman’s initial hearing, but it was rescheduled to July 27
          due to Kinnaman being housed in Marion County Jail; the
          trial court issued a transport order for the July 27 hearing.


        • July 27, 2016 – The trial court was informed that Kinnaman
          had to appear for court in Marion County on this date; the
          initial hearing was reset for August 10.


        • August 9, 2016 – The trial court rescheduled the August 10
          initial hearing for August 17 because Kinnaman needed to be
          transported from Marion County Jail; the trial court issued a
          transport order for the August 17 hearing.


        • August 15, 2016 – Kinnaman, pro se, filed a motion for early
          trial under Criminal Rule 4(B).


        • August 17, 2016 – Kinnaman’s initial hearing was held via
          video conference. Kinnaman pleaded not guilty and the trial
          court appointed him a public defender. Kinnaman’s trial was
          set for November 15.


        • August 31, 2016 – The trial court granted Kinnaman’s public
          defender’s motion to withdraw.


        • September 2, 2016 – Kinnaman’s trial date of November 15
          was cancelled.


Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020   Page 4 of 13
              • September 14, 2016 – Kinnaman, pro se, appeared for a pre-
                trial conference and the trial court appointed him a new
                attorney. The trial court set his early trial date for October 11,
                2016.


              • September 26, 2016 – Kinnaman filed a petition for discharge
                pursuant to Criminal Rule 4(B) and a motion to transfer
                venue to Marion County.


              • September 28, 2016 – The trial court held a hearing on
                Kinnaman’s petition for discharge and motion to transfer
                venue and denied both motions.


[4]   On September 29, 2016, Kinnaman filed a motion for continuance to prepare

      for trial and filed seventeen motions for continuance thereafter. A jury trial

      commenced on March 19, 2019, and the jury found Kinnaman guilty as

      charged. Kinnaman waived his right to jury for the habitual offender phase of

      the trial, and the trial court found Kinnaman to be an habitual offender. The

      trial court sentenced Kinnaman to an aggregate sentence of sixty-two and one-

      half years to be served in the DOC. Kinnaman now appeals.



                                 Discussion and Decision
                                      I. Criminal Rule 4(B)
[5]   Both the Sixth Amendment to the United States Constitution and Article 1,

      section 12 of the Indiana Constitution protect the right of an accused to a

      speedy trial. Cundiff v. State, 967 N.E.2d 1026, 1027 (Ind. 2012). Indiana



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020   Page 5 of 13
Criminal Rule 4 implements this constitutional right.2 Id. When a defendant

moves for speedy trial, he invokes the procedures and deadlines of Criminal

Rule 4(B). Jenkins v. State, 809 N.E.2d 361, 366 (Ind. Ct. App. 2004). As

relevant to this case, Criminal Rule 4(B) provides:


         If any defendant held in jail on an indictment or an affidavit shall
         move for an early trial, he shall be discharged if not brought to
         trial within seventy (70) calendar days from the date of such motion,
         except where a continuance within said period is had on his
         motion, or the delay is otherwise caused by his act, or where
         there was not sufficient time to try him during such seventy (70)
         calendar days because of the congestion of the court calendar.


Ind. Crim. Rule 4(B)(1) (emphasis added). The overall goal of Criminal Rule 4

“is to provide functionality to a criminal defendant’s fundamental and

constitutionally protected right to a speedy trial.” Austin, 997 N.E.2d at 1037.

“It places an affirmative duty on the State to bring the defendant to trial, but at

the same time is not intended to be a mechanism for providing defendants a

technical means to escape prosecution.” Id. “The determination of whether a

particular delay in bringing a defendant to trial violates the speedy trial

guarantee largely depends on the specific circumstances of the case.” Wheeler v.

State, 662 N.E.2d 192, 193 (Ind. Ct. App. 1996). When we review Criminal

Rule 4 claims, we review questions of law de novo and the trial court’s factual




2
 As our supreme court has noted, however, reviewing a Criminal Rule 4(B) challenge is “separate and
distinct from reviewing claimed violations of those constitutional provisions.” Austin v. State, 997 N.E.2d
1027, 1037 n.7 (Ind. 2013).

Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020                   Page 6 of 13
      findings for clear error. Mefford v. State, 51 N.E.3d 327, 333 (Ind. Ct. App.

      2016). “Clear error is that which leaves us with a definite and firm conviction

      that a mistake has been made.” Austin, 997 N.E.2d at 1040 (quotation omitted).

      In reviewing for clear error, we neither reweigh the evidence nor judge the

      credibility of the witnesses; instead we consider only the probative evidence and

      reasonable inferences supporting the judgment. Id. Kinnaman contends that the

      trial court erred in denying his petition for discharge pursuant to Rule 4(B),

      claiming that he was not brought to trial within the seventy-day time limit.


[6]   It is well established that when a defendant files a petition under Rule 4(B), he

      is required to maintain a position which is reasonably consistent with his

      speedy trial request; therefore, he must object at the earliest opportunity to a

      trial setting that is beyond the seventy-day time period. Hill v. State, 777 N.E.2d
795, 797-98 (Ind. Ct. App. 2002) (opinion on reh’g), cert. denied, 540 U.S. 832

      (2003). If an objection is not timely made, the defendant is deemed to have

      acquiesced to the trial date. Hampton v. State, 754 N.E.2d 1037, 1039 (Ind. Ct.

      App. 2001), trans. denied.


[7]   Kinnaman is not entitled to discharge under Rule 4(B). Kinnaman was arrested

      on July 12, 2016. On August 15, Kinnaman made his first written demand for a

      speedy trial by filing a letter with the trial court; therefore, the seventy-day clock

      would have expired on October 24, 2016. On August 17, Kinnaman had his

      initial hearing and the trial court, without objection, set Kinnaman’s trial date

      for November 15, 2016. Because Kinnaman did not object when he learned of

      the November 15 trial date (a date that exceeded the seventy-day time period),

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020   Page 7 of 13
      he waived his right to a speedy trial. See Goudy v. State, 689 N.E.2d 686, 691

      (Ind. 1997) (holding that the defendant waived his right to a speedy trial by

      failing to object to a pre-trial hearing set beyond the seventy day limit); see also

      Sumner v. State, 453 N.E.2d 203, 206-07 (Ind. 1983) (holding the defendant

      acquiesced in the delay when he failed to object to the scheduling of a pre-trial

      conference for a date after the expiration of the seventy-day period).


[8]   Waiver notwithstanding, Kinnaman would still not prevail on his claim that the

      trial court erred in denying his petition for discharge. Kinnaman’s initial

      counsel withdrew on August 31 and Kinnaman’s November 15 trial date was

      cancelled. The trial court then appointed different counsel for Kinnaman at a

      pre-trial conference on September 14. At that time, the trial court set

      Kinnaman’s early trial date for October 11, which would have been within

      seventy days of Kinnaman’s motion for early trial and thus, would not have

      implicated Rule 4(B).3 The State argues, and we agree, that because the October

      11 trial date was within the seventy-day period, Kinnaman’s petition for

      discharge on September 26 was premature and thus, it was properly denied. See

      Banks v. State, 402 N.E.2d 1213, 1214 (Ind. 1980) (holding the defendant’s

      motion for discharge was properly denied because the defendant’s motion was




      3
       The record is unclear as to whether Kinnaman’s new counsel moved for early trial again or whether the trial
      court reset Kinnaman’s trial to October 11 based on his previous motion for early trial. In any event, October
      11 would have been within the seventy-day period.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020                 Page 8 of 13
      made on the sixty-ninth day following his early trial motion and was thus

      premature).


[9]   Kinnaman argues that the trial court deprived him of his right to have an early

      trial when the trial court “grossly delayed” conducting an initial hearing and

      therefore, the delay should retroactively apply for purposes of his petition for

      discharge.4 Brief of the Appellant at 25. He contends that if his initial hearing

      had been prompt, he would have been advised of his right to an early trial. 5 We

      reject his contention for two reasons: First, Kinnaman cites to no authority that

      would suggest that a Rule 4(B) discharge is the proper remedy for a violation of

      his right to a prompt initial hearing or that the delay in time should be

      retroactively applied. Moreover, we do not ignore the fact that Kinnaman’s

      initial hearing was unreasonably delayed. But Kinnaman must also show that

      he was prejudiced by the delay, which he has not done. See Anthony v. State, 540
N.E.2d 602, 605 (Ind. 1989) (finding no reversible error in the delay of the

      defendant’s initial hearing when he failed to prove he was prejudiced by the

      delay). Second, Kinnaman claims that but for the trial court’s delay in




      4
       Indiana Code section 35-33-7-4 provides, “A person arrested in accordance with the provisions of a warrant
      shall be taken promptly for an initial hearing before the court issuing the warrant or before a judicial officer
      having jurisdiction over the defendant. If the arrested person has been released in accordance with the
      provisions for release stated on the warrant, the initial hearing shall occur at any time within twenty (20) days
      after his arrest.” Kinnaman was arrested on July 12 and his initial hearing did not occur until August 17 – a
      date that was beyond twenty days.
      5
       Indiana Code section 35-33-7-5 provides in relevant part: “At the initial hearing of a person, the judicial
      officer shall inform the person orally or in writing:
               ***
               (3) that the person has a right to a speedy trial[.]”

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020                    Page 9 of 13
       conducting his initial hearing, he would have been advised of his right to a

       speedy trial. But the record shows that Kinnaman, pro se, requested an early

       trial before his initial hearing. Therefore, he clearly knew of his right to an early

       trial whether he had a prompt initial hearing or not. Accordingly, the trial court

       did not err in denying Kinnaman’s petition for discharge under Rule 4(B).


                                                 II. Venue
[10]   Kinnaman also argues that the State failed to prove that venue was proper in

       Johnson County. He claims that venue should exist in Marion County because

       the attempted murder and other crimes occurred there.


[11]   In Indiana, a defendant has the constitutional and statutory right to be tried in

       the county where the crime was committed. Ind. Const. art. 1, § 13(a); see also

       Ind. Code § 35-32-2-1(a) (“Criminal actions shall be tried in the county where

       the offense was committed, except as otherwise provided by law.”). Venue must

       be proved, but as it is not an element of the offense, the State must only prove

       venue by a preponderance of the evidence. Baugh v. State, 801 N.E.2d 629, 631

       (Ind. 2004); see also Bryant v. State, 41 N.E.3d 1031, 1037 (Ind. Ct. App. 2015)

       (stating that the State’s burden of proof may be satisfied with circumstantial

       evidence). We treat a claim of insufficient evidence of venue in the same

       manner as other claims of insufficient evidence, Chavez v. State, 722 N.E.2d 885,

       895 (Ind. Ct. App. 2000), and therefore, “[w]e neither reweigh the evidence nor

       resolve questions of credibility, but look to the evidence and reasonable




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020   Page 10 of 13
       inferences therefrom which support the conclusion of requisite venue[,]” Eberle

       v. State, 942 N.E.2d 848, 855 (Ind. Ct. App. 2011), trans. denied.


[12]   Our supreme court has stated that “where a crime is commenced in one county

       and the perpetration continues into another county, the venue lies in either

       county for the prosecution of such a crime.” Stone v. State, 531 N.E.2d 191, 194

       (Ind. 1988) (noting that the defendant was not misled or harmed in any way

       when his entire case was tried in a county where all the events did not take

       place); see also Floyd v. State, 503 N.E.2d 390, 393 (Ind. 1987) (holding that

       venue was proper in the county where the crime began or any other county in

       which the crime continued). Kinnaman does not dispute that he resisted Officer

       Bandy in Johnson County. Rather, he argues that venue is not proper in

       Johnson County because all of the elements of the attempted murder and other

       charges occurred in Marion County, which should be the proper venue. See Br.

       of the Appellant at 24.


[13]   We note that “[v]enue is not limited to the place where the defendant acted.”

       Baugh, 801 N.E.2d at 631. Instead, “[i]f all charges are integrally related—in

       other words, if one thing led to another—then the crimes may be considered a

       single chain of events for purposes of venue.” Abran v. State, 825 N.E.2d 384,

       392 (Ind. Ct. App. 2005), trans. denied. Applying this standard to the instant

       case, the State proved by a preponderance of the evidence that Kinnaman’s

       actions were integrally related and part of a chain of events that began in

       Johnson County. The evidence in the light most favorable to the trial court’s

       ruling is that Officer Bandy attempted to conduct a traffic stop on Kinnaman

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020   Page 11 of 13
       while in Johnson County. Kinnaman fled Officer Bandy while still in Johnson

       County and continued to flee into Marion County, which resulted in a car

       accident. At this point, Kinnaman escaped from his vehicle and attempted to

       shoot Officer Bandy. It is clear that Kinnaman’s act of resisting Officer Bandy

       was “integrally related” to the attempted murder because the attempted murder

       would not have occurred but for his resisting. Further, the State did not only

       present evidence that Kinnaman committed the actions, but it presented

       evidence that they were committed contemporaneously with one another and

       therefore, Kinnaman’s act of resisting was part of a single chain of events that

       culminated in other charges.


[14]   Citing Neff v. State, 915 N.E.2d 1026 (Ind. Ct. App. 2009), trans. denied,

       Kinnaman argues that if the State could pick any county it deems appropriate

       for venue then it could engage in “forum shopping,” which would allow the

       State to obtain a trial in a county it believes to be “harsher” on the defendant.

       Br. of the Appellant at 22. In Neff, the defendant was convicted of child

       solicitation in Hamilton County. His messages were sent from Madison County

       to an out-of-state recipient. Although the defendant thought the recipient lived

       in Hamilton County and arranged to meet “the child” in Hamilton County, his

       messages were not directed to any person “actually existing in Hamilton

       County” and he did not “engage in any conduct in furtherance of the crime in

       Hamilton County” because the crime of child solicitation was complete when

       he sent the messages. Id. at 1034. Accordingly, a panel of this court reversed,

       noting that Hamilton County was not a proper venue. Neff is clearly


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020   Page 12 of 13
       distinguishable. Unlike the defendant in Neff, Kinnaman actually committed,

       and acknowledged that he committed, crimes in both counties and therefore,

       there is no possibility of “forum shopping.” As noted above, Kinnaman began

       resisting Officer Bandy in Johnson County which ultimately ended in Marion

       County where he committed his other crimes, namely attempted murder,

       unlawful possession of a firearm, and pointing a firearm. Therefore, the issues

       of concern in Neff do not arise here at all.


[15]   Because the State presented evidence that Kinnaman’s offenses were integrally

       related such as to constitute a single chain of events, we conclude that venue

       was proper in Johnson County. Accordingly, the trial court did not err in

       denying Kinnaman’s motion to transfer venue.



                                               Conclusion
[16]   We conclude that the trial court did not err in denying Kinnaman’s Criminal

       Rule 4(B) petition for discharge and venue was proper in Johnson County.

       Therefore, we affirm Kinnaman’s convictions.


[17]   Affirmed.


       Bradford, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1035 | February 4, 2020   Page 13 of 13